Supreme Court, Judgment, Bronx County (Lawrence H. Bernstein, J.), rendered January 23, 1991, convicting defendant, upon his plea of guilty, of robbery in the first degree and three counts of robbery in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years on the first degree count, and 3Vi to 7 years on the third degree counts, unanimously affirmed.
Defendant received the sentence for which he bargained, and we perceive no reason, including excessiveness, why he should not be bound by the bargain. (See, People v Felman, 141 AD2d 889, lv denied 72 NY2d 918.) Contrary to the People’s argument, defendant did not waive his right to appeal, as that condition was part of a prior plea agreement that *390was withdrawn. Concur — Murphy, P. J., Sullivan, Rosenberger, Kassal and Rubin, JJ.